DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s previous amendments filed on 9/24/2020 to claims 12-17 are acknowledged by the examiner.
Claims 12-17 are pending.
Claims 12-17 are examined.

Response to Arguments
Applicant notes on pg 8 of the response that the claimed “protrusions” are referring to element 9 found in the drawings. Applicant’s arguments are acknowledged by the examiner but are unpersuasive. Firstly, element 9 in the applicant’s spec refers to element 9 as buttons such as in [0055] of the applicant’s specification. Secondly, in amended paragraph [0055] and as seen in Figure 1, buttons 9 are located “on edges of the back area of the upper part of the flanges and of the external guides 2.” However in claim 12, which introduces the protrusions, the protrusions are claimed located “on each edge of a back portion of a top lingual-palatal flanges” (claim 12, line 14) which contradicts what was said in the response when the protrusions are said to be represented as element 9. The drawing objections still remain in regards to the projections. Examiner also notes that the drawing objections still remain with regard to the removable bands. For purposes of compact prosecution, examiner is interpreting these removable bands under broadest reasonable interpretation as [0054] is the only place in the applicant’s specification that discusses having removable bands. 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that the limitations regarding the bands are broad, therefore the examiner is interpreting the limitations as best understood under broadest reasonable interpretation given that [0054] is the only area in the applicant’s spec that mentions the removable band in relation to the guide grooves. Teaching references Veis was used because it is analogous art as noted in the previous and current rejection and because Veis is able to read on the claimed limitations that primary reference Farrell does not explicitly disclose. Proper motivation and rationale was given in the prior office action as well as in the new rejection down below.   

Applicant argues that the Farrell and Veis references, as well as the other references of record, fail to disclose or suggest each and every feature of amended independent Claim 12. Applicant’s arguments are acknowledged by the examiner but are not persuasive. Primary reference Farrell still remains as the primary reference as Farrell is currently able to read on most of the structural features of the claimed invention. Additionally, teaching reference remains relevant because teaching reference Veis continues to teach the claimed guides grooves and removable bands as further discussed in the new rejection down below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable bands and the protrusions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation, "protrusions on each edge of a back portion of the top lingual-palatal flange used as reference points configured to indicate a position of with respect to an arch of a patient, in correspondence of a molar position and a first and a second guide groove configured to accommodate removable bands therebetween on a lateral back portion of an upper surface of said occlusal plane, the first guide groove placed at the corner between said occlusal plane and said vestibular flanges and the second guide groove placed at a corner between the occlusal plane and the lingual-palatal flanges;" in lines 14-19. Examiner is unsure if the protrusions are supposed to be on the vestibular flanges since the Figures show the protrusions 9 on the vestibular flanges and not on the top lingual-palatal flange. Furthermore, given the confusing claim language, the examiner is unsure how the protrusions are capable of being able to accommodate removable bands and also where these removable bands are located relative to the first and second guide groove. For purposes of compact prosecution, the examiner is interpreting the claim as best understood.

Claim 13 recites the limitation, "a teeth rail guide with a thickness at least of 2 mm, in the top frontal teeth area (canine incisors), of at least 5 mm in the back teeth area (premolars), and of at least 10 mm in the molar teeth most back area" in lines 3-6. Examiner is unsure what is being referred to as the teeth rail guide and how it is different than the occlusal guide disclosed in claim 12. Furthermore, the examiner is unsure as to what and where the thickness is being referred to; examiner is unsure if the thickness is in relation to the a section of the device or if the thickness is in reference to 

Regarding claim 16, the term, “tongue-shaped” (line 2) causes the scope of the claim to become indefinite. The term “tongue-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of compact prosecution, the examiner is interpreting “tongue-shaped” as having a shape that is capable of accommodating the tongue.
Claim 16 recites the limitation "the protrusion" in line 2 which causes the scope of the claim to be indefinite. The examiner is unable to determine if the protrusion in claim 16 is being referred to as the "protrusions on each edge of a back portion of the top lingual-palatal flange" recited in claim 12, line 12 or if the protrusion is being referred to as something else.  Further, is applicant just referring to one protrusion or both protrusions? For purposes of compact prosecution, the examiner is interpreting the claim as best understood.

Claims 14-15 and 17 are rejected under 35 U.S.C. 112(b) because the claimed invention is dependent upon parent claim 12 which is indefinite.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US Patent Application Publication No. 2014/0363781 A1), hereinafter Farrell, in view of Veis (US Patent Application Publication No. 2017/0216084 A1), hereinafter Veis.

Regarding claim 12, Farrell discloses an orthodontic elastic harmonizer device for dental-skull-facial apparatus (1, see Figs 6-11) comprising: 
external guides including at least a couple of vestibular flanges configured to extend up to cover maxilla and mandible teeth and gingival vestibular of the maxilla and mandible teeth (13,15, Figs 11,22); 
internal guides including at least a couple of lingual-palatal flanges configured to extend and cover a palatal surface and a lingual surface of the maxilla and mandible teeth (17,19, Figs 11,22) and comprising a steep inclined plane configured to extend from a back incisive palatal edge until lower frontal teeth (63 for 17 and 51 for 19, see Fig 6-11 and 21-25) configured to drive the tongue on a palate (63 and 51 are configured and capable of driving the tongue on the palate, see Fig 25); 
at least an occlusal plane to connect said flanges (11, see Fig 11,22); 
concave and empty volumes defined by said vestibular and lingual-palatal flanges and said occlusal plane (21 and 23 of 11, Fig 8 and 9); 
an indentation (63 together with 51) defined by the top lingual-palatal flange (63 together with 51 is capable of unloading the back incisive papilla positioned in the top lingual-palatal flange, see Figs 6-), the indentation is a concave area (63 together with 51 are concave and together form a concave area as best seen in Figs 21-25; ) configured to leave entirely free an area of palatine postural receptors for their stimulation under the device, the concave area further configured to unload and not compress back incisive papilla and avoid grazes (63 together with 51 is appropriately dimensioned and are not capable of interacting with the palatine postural receptors as seen in Figs 21-25; as a result, 63 together with 51 is capable of allowing the user’s tongue to rest against the palate of the user and would thus be capable of unloading and not compress back incisive papilla; ) (63 together with 51 are also appropriately dimensioned as seen in Figs 21-25 and is thus capable of avoiding of any grazes when the device is in use); and 
an occlusal guide configured as alignment means for aligning upper teeth with lower teeth (21 and 23, see Figs 8-9 and 19-22). 
Farrell does not explicitly disclose the protrusions on each edge of a back portion of a top lingual-palatal flange used as reference points configured to indicate a position with respect to an arch of a patient, in correspondence of a molar position and a first and a second guide groove configured to accommodate removable bands therebetween on a lateral back portion of an upper surface of said occlusal plane, the first guide groove placed at a corner between said occlusal plane and said vestibular flanges and the second guide groove placed at a corner between the occlusal plane and the lingual-palatal flanges.
Veis teaches of an analogous device (Fig 15,16) having protrusions on each edge of a back portion of the top lingual-palatal flange (410,412, Figs 15,16; [0076]) used as reference points configured to indicate the position of with respect to the arch of the patient (410,412 are capable of being references to indicate the position of the device with respect to the arch of the patient when the device is in use), in correspondence of the molar position and a first and a second guide groove (414 of 410, see Figs 15,16; [0076]) configured to accommodate removable bands therebetween (500, see Fig 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Farrell to include the protrusions as taught by Veis, in order to allow further adjustment of the bands thereby enhancing user comfort when the device is in use ([0076]).

Regarding claim 16, Farrell in view of Veis disclose the orthodontic elastic harmonizer device for dental-skull- facial apparatus according to claim 12.
Veis further discloses wherein the protrusion is tongue-shaped (the protrusion includes the tongue as it is shaped to receive said tongue when the device is in use and is therefore considered as being a tongue-shaped, see Fig 15 and 16).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US Patent Application Publication No. 2014/0363781 A1), hereinafter Farrell, in view of Veis (US Patent Application Publication No. 2017/0216084 A1), hereinafter Veis, in further view of Lesniak (US Patent No. 6,830,051 B1), hereinafter Lesniak.

Regarding claim 13, Farrell in view of Veis disclose the orthodontic elastic harmonizer device for dental-skull- facial apparatus according to claim 12.
 Farrell further discloses wherein the vestibular (13,15) flanges of the external guides and the upper lingual- palatal flanges (17,19) flanges of the internal guides are separated by the occlusal plane (11)(see Fig 11 and 22) to form a teeth rail guide (43,45, see Fig 8-9 and 19-22) with a thickness in the top frontal teeth area (canine incisors), in the back teeth area (premolars), and in the most back molar teeth area (43,45 is part of 11 where 11 has a thickness which extends around the upper and lower dental arches which include the canine incisors, premolars, and molars, see Fig 8-9, 11, and 22) and that the vestibular and bottom lingual- palatal flanges are narrower than the upper lingual-palatal flanges ([0034]; the outer and inner wall are able to be resiliently flexible to enable the device to fit onto patient with different dental arches and is thus capable of having the vestibular and bottom lingual-palatal flanges to be narrower than the upper flanges).  
Farrell in view of Veis do not explicitly disclose the teeth rail guide having a thickness at least of 2 mm, in the top frontal teeth area (canine incisors), of at least 5 mm in the back teeth area (premolars), and of at least 10 mm in the molar teeth most back area.
However, Lesniak teaches of an analogous device (Figs 1-7) having a teeth rail guide (24) with a thickness at least of 2 mm, in the top frontal teeth area (canine incisors) (Col 4, lines 50-60), of at least 5 mm in the back teeth area (premolars) (Col 4, lines 50-60). Lesniak further teaches and in the molar teeth most back area so long as (Col 4, lines 50-60) for the purpose of providing proper fitting and alignment of the device with respect to the user’s dental arch when the device is in use ([0016],[0111]).
Therefore, the examiner contends that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teeth rail guide disclosed by Farrell in view of Veis, having the thickness dimensions of the teeth rail guide as 
Farrell in view of Veis in further view of Lesniak disclose the invention above.
Although Lesniak discloses the teeth rail guide abutting the upper and lower dental arches (abstract) and having have having varying thickness along the slope of the teeth rail guide with the maximum thickness being located at the most back molar teeth area (Col 4, lines 50-60) and is capable of having a varied thickness so long as the thickness does not significantly reduce as a result of the compressive forces applied during fitting (Col 4, lines 59-63) and so long as it is capable of withstanding the lateral and compressive stresses encountered during bruxing or clenching events at oral cavity temperatures (Col 5, lines 1-5), Lesniak does not explicitly disclose the teeth rail guide having a thickness of at least 10 mm in the molar teeth most back area. 
It is noted that the applicant has provided no form of criticality in the specification as to what the novelty/ significance is of having a teeth rail guide thickness of at least 10mm in the molar teeth most back area. Furthermore, one of ordinary skill in the art of orthodontics and intra-oral devices aimed to treat bruxism would know that increasing the thickness would enable the device to be able to withstand even greater lateral and compressive stresses encountered during bruxing or clenching events which would therefore enhance the effectiveness of the device. In conclusion, the examiner contends that Lesniak indeed contemplated the capabilities of being able to alter the thickness of the teeth rail guide device and that he would have been more that capable of being able to increase the thickness of the teeth rail guide of at least 10mm in the molar teeth most back area in order to enhance the effectiveness of the device by being able to withstand even greater lateral and compressive stresses encountered during bruxing or clenching events.
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the teeth .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US Patent Application Publication No. 2014/0363781 A1), hereinafter Farrell, in view of Veis (US Patent Application Publication No. 2017/0216084 A1), hereinafter Veis, in further view of Lee et al. (US Patent No. 8,689,795 B2), hereinafter Lee.

Regarding claim 14, Farrell in view of Veis disclose the orthodontic elastic harmonizer device for dental-skull- facial apparatus according to claim 12.
Farrell in view of Veis are silent wherein the occlusal plane has a front occlusal portion that is raised higher than a back occlusal portion.  
Lee teaches of an analogous device (Fig 1) wherein the occlusal plane (100,200,300) having a front occlusal portion (100) that is raised higher than a back occlusal portion (200,300)(100 is thicker and thus raised higher than 200,300, see Figs 1-2) for the purpose of eliminating a temporomandibular joint imbalance caused by an external impact, unilateral chewing, stress, etc., and induces relaxation of muscles related to the temporomandibular joint (Col 1, lines 15-25).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the occlusal plane disclosed by Farrell in view of Veis, with the occlusal plane as taught by Lee, in order to eliminate a temporomandibular joint .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US Patent Application Publication No. 2014/0363781 A1), hereinafter Farrell, in view of Veis (US Patent Application Publication No. 2017/0216084 A1), hereinafter Veis, in further view of Lesniak (US Patent Application Publication No. 2008/0295850 A1), hereinafter Lesniak850.

Regarding claim 15, Farrell in view of Veis disclose the orthodontic elastic harmonizer device for dental-skull- facial apparatus according to claim 12.
Farrell in view of Veis are silent wherein the occlusal plane has a back occlusal portion that is raised higher than a front occlusal portion with a top maxilla slide forwards effect regard the mandibular occlusal.  
Lesniak850 teaches of an analogous device (Figs 29-32) wherein the occlusal plane (241,242,243 see Figs 29-32) has a back occlusal portion (B, see annotated Fig 32) that is raised higher than a front occlusal portion (A, see annotated Fig 32)(B is thicker and thus raised higher than A, see annotated Fig 32) with a top maxilla slide forwards effect regard the mandibular occlusal (because the back occlusal portion is more raised, the occlusal plane is tapered such that the top maxilla is capable of sliding forward with respect to the mandible when the device is in use) for the purpose of providing proper fitting and alignment of the device with respect to the user’s dental arch when the device is in use ([0016],[0111]).

    PNG
    media_image1.png
    346
    474
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the occlusal plane disclosed by Farrell in view of Veis, with the occlusal plane as taught by Lesniak850, in order to provide proper fitting and alignment of the device with respect to the user’s dental arch when the device is in use ([0016],[0111]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US Patent Application Publication No. 2014/0363781 A1), hereinafter Farrell, in view of Veis (US Patent Application Publication No. 2017/0216084 A1), hereinafter Veis, in further view of Farrell (US Patent Application Publication No. 2006/0219250 A1), hereinafter Farrell250.

Regarding claim 17, Farrell in view of Veis disclose the orthodontic elastic harmonizer device for dental-skull- facial apparatus according to claim 12.
Farrell in view of Veis are silent further comprising an external gripping element. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Farrell in view of Veis to have an external gripping element as taught by Farrell250, in order to allow easier insertion and removal of the device ([0113]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANT T BENNETT/               Examiner, Art Unit 3786             


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786